DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 03/19/2020 and 10/01/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 4, 5, and 7 are objected to because of the following informalities:  
“the blade end part side” in Claim 4, Line 2 should read “a blade end part side”.
“the adhesive layer side” in Claim 5, Line 2 should read “an adhesive layer side”.
“is” in Claim 7, Line 3 should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 7, the phrase "sheet-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 9 discloses the limitation “the thinning start part has a depth increasing from…”  It’s unclear how the thinning start part has a depth.
For the purposes of compact prosecution, “the thinning start part has a depth increasing from” is being treated as reciting “the thin part has a depth increasing from”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilder (US Patent No: 3,132,841).
Regarding Claim 1: Wilder discloses a composite blade (Figure 2, No. 11). The blade comprises an airfoil (13) extending in a longitudinal direction (Figures 1-2); and a blade end part root including a straight section (see below) that is a section from a blade end part being a connection location with the airfoil to an inclination start part being a location between the blade end part and a base end (19) (see below), and a bearing 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Smaller Angle)][AltContent: textbox (Larger Angle)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Inclination Start Part)][AltContent: arrow][AltContent: textbox (Straight Section)]
    PNG
    media_image1.png
    174
    169
    media_image1.png
    Greyscale


Regarding Claim 3: Wilder discloses the composite blade according to Claim 1, further comprising an adhesive layer that is provided between the metal body and the laminate to bond the metal body and the laminate (Column 3, Lines 16-19).
Regarding Claim 10: Wilder discloses the composite blade according Claim 1, wherein the blade root is attached to a turbine disk (25) including a straight groove (26) that extends along the longitudinal direction and a bearing groove (Figure 2) that is connected to an end part of the straight groove and that spreads in a direction away from a center axis of the straight groove as the bearing groove is separated from an end part of the straight groove (Figure 2), the straight section is disposed in the straight groove, and the bearing section is disposed in the bearing groove (Figure 2).
Regarding Claim 11: Wilde discloses a method of manufacturing a composite blade (11) that includes an airfoil (13) extending in a longitudinal direction (Figure 2); and a blade root including a straight section (see above) that is a section from a blade end part being a connection location with the airfoil to an inclination start part (see above) being a location between the blade end part and a base end (19) (Figure 2), and a bearing section (14) that is a section from the inclination start part to the base end (Figure 2), the method comprising forming a laminate that is formed by laying up composite layers in which reinforced fibers are impregnated with resin (Column 1, Lines 39-42; Column 2, Lines 3-6) and is provided across the airfoil and the blade root; and forming a metal body (12; Column 2, Line 28) that is provided on the blade root, wherein forming the laminate includes forming the laminate such that the laminate extends along the longitudinal direction in the airfoil, extends along the longitudinal direction in the straight section, and .
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US Patent No: 4,040,770).
Regarding Claim 1: Carlson discloses a composite blade (Figure 1, No. 10) comprising an airfoil (Figures 1 & 4, No. 12) extending in a longitudinal direction and a blade root (14) including a straight section that is a section from a blade end part being a connection location with the airfoil to an inclination start part being a location between the blade end part and a base end, and a bearing section that is a section from the inclination start part to the base end (Figure 4, see below), wherein a laminate formed by laying up composite layers in which reinforced fibers are impregnated with resin is provided across the airfoil and the blade root (Column 3, Lines 22-25), a metal body (20; Column 3, Line 45) is provided on the blade root, the laminate extends along the longitudinal direction in the airfoil, extends along the longitudinal direction in the straight section, and extends so as to be inclined in a direction away from a center axis along the 
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Smaller Angle)][AltContent: textbox (Larger Angle)][AltContent: arrow][AltContent: textbox (Thin Part)][AltContent: arrow][AltContent: textbox (Bearing Section)][AltContent: arrow][AltContent: textbox (Base End)][AltContent: arrow][AltContent: textbox (Inclination Start Part)][AltContent: arrow][AltContent: textbox (Straight Section)]
    PNG
    media_image2.png
    302
    352
    media_image2.png
    Greyscale


Regarding Claim 8: Carlson discloses the composite blade according Claim 1, wherein, on the surface at the side opposite to the laminate in the straight section, the metal body includes a thin part that is thinned to a depth at a location between the surface 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a composite blade with a metal body and an adhesive layer between said metal body and a laminate of the blade, wherein the adhesive include a soft adhesive layer on straight section of a the blade root and a high strength adhesive layer on a bearing section of the blade root; the metal body including a notch part with a start between an inclination start part and the blade end part, the notch part having a depth increasing from the notch start part toward the blade end part;  Weiner discloses a composite blade with a laminate and a metal body with an adhesive between the two; however, Weiner fails to disclose the adhesive comprising both a soft adhesive layer and a high strength adhesive layer.  The prior art fails to disclose a composite blade as claimed in Claims 4-6; therefore, Claims 4-6 contain allowable subject matter. 
Claims 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art fails to disclose a composite blade with a metal body and an adhesive layer between said metal body and a laminate of the blade and a thin part on the metal body, the thin part being a groove provided across a thinning start part and the blade end part, the thinning start part being between the inclination start part and the blade end part, the thinning start part having a depth increasing from 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745